Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 27, 2018

                                     No. 04-18-00135-CV

                 IN THE INTEREST OF C.I.C. AND V.A.L., CHILDREN,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-00867
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

        On August 22, 2018, this court issued an opinion affirming the trial court’s order
terminating appellant’s parental rights. On October 19, 2018, the Texas Supreme Court denied
appellant’s petition for discretionary review. The attorney ad litem for the children has filed a
motion requesting that the mandate be issued immediately so that the adoption of the children
may be finalized. No response opposing the motion has been filed. Having found good cause to
issue the mandate immediately, we GRANT the motion. See TEX. R. APP. P. 18.1(c). The clerk
of the court is instructed to issue the mandate immediately.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of November, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court